In Mandamus. On December 8, 1999, relator, OHIC Insurance Company, filed a motion for leave to supplement statement of evidence. S.Ct.Prac.R. VIII(7) requires that additions to previously filed documents be filed by completely incorporating the additions in a revised document that must be filed within the time permitted by the rules for filing the original document. The rule further prescribes that the Clerk refuse to file a revised document that is not submitted within the deadline prescribed by the rules. Whereas relator has not supplemented its evidence, due November 9, 1999, as required by S.Ct.Prac.R. VIII(7),
IT IS ORDERED by the court, sua sponte, that the motion for leave to supplement statement of evidence be, and hereby is, stricken.